Appeal of PROPRIETORS OF THE LOCKS AND CANALS ON MERRIMACK RIVER.Proprietors of Locks & Canals v. CommissionerDocket No. 299.United States Board of Tax Appeals1 B.T.A. 242; 1924 BTA LEXIS 208; December 23, 1924, decided Submitted December 11, 1924.  *208 Samuel Freedman, Esq., for the taxpayer.  Willis D. Nance, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *242  Before JAMES, STERNHAGEN, and TRUSSELL.  This appeal was based on a deficiency found by the Commissioner against the taxpayer in the amount of $9,818.64 for the years 1919, 1920, and 1921, and was set for hearing before the Board on November 18, 1924.  On November 6, 1924, the taxpayer moved the Board to grant a continuance of the hearing to December 11, 1924, in order that negotiations might be entered into with the Commissioner in an effort to arrive at an agreement of the amount of additional tax due for the years involved.  In accordance with this motion the hearing was ordered continued to December 11, 1924.  At the hearing of the case before the Board this date, at which hearing the taxpayer did not appear, the counsel for the Commissioner presented stipulations agreeing on the amount of the deficiency for the years involved as follows: For 1919, $1,533.57; for 1920, $1,708.91; for 1921, $4,539.15.  *243  DECISION.  The Board determines that the amount of the said taxpayer's deficiency for the*209  years 1919, 1920, and 1921, is $7,781.63, and the amount of the Commissioner's deficiency appealed from is accordingly allowed in part and disallowed in part.